July 28, 2006



 

Alpharma Inc.
Alpharma Operating Corporation
Alpharma U.S. Inc.
Barre Parent Corporation
Alpharma Euro Holdings Inc.
Alpharma (Bermuda) Inc.
Alpharma USHP Inc.
Alpharma Animal Health Company
Mikjan Corporation
Alpharma Holdings Inc.
Alpharma Pharmaceuticals Inc.
Purepac Pharmaceutical Holdings, Inc.
Alpharma Branded Products Division Inc.
Alpharma Investment Inc.
One Executive Drive
Fort Lee, New Jersey 07024


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Loan and Security
Agreement dated March 10, 2006 (as at any time amended, the "Loan Agreement"),
among Alpharma Inc., a Delaware corporation, Alpharma Operating Corporation, a
Delaware corporation, Alpharma U.S. Inc., a Delaware corporation, Barre Parent
Corporation, a Delaware corporation, Alpharma Euro Holdings Inc., a Delaware
corporation, Alpharma (Bermuda) Inc., a Delaware corporation, Alpharma USHP
Inc., a Delaware corporation, Alpharma Animal Health Company, a Texas
corporation, Mikjan Corporation, an Arkansas corporation, Alpharma Holdings
Inc., a Delaware corporation, Alpharma Pharmaceuticals Inc., a Delaware
corporation, Purepac Pharmaceutical Holdings, Inc., a Delaware corporation,
Alpharma Branded Products Division Inc., a Delaware corporation, and Alpharma
Investment Inc., a Delaware corporation (collectively, "Borrowers"), the various
financial institutions party thereto from time to time (collectively, "Lenders")
and Bank of America, N.A., a national banking association, in its capacity as
collateral and administrative agent for the Lenders (together with its
successors in such capacity, "Agent"). Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Loan Agreement.



NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:



1.    Limited Default Waiver. Certain Events of Default have occurred and
currently exist under the Loan Agreement as a result of Borrower's breach of
Sections 8.3.1, 8.3.3 and 12.1.2 of the Loan Agreement (the "Designated
Defaults"). The Designated Defaults exist because of Alpharma Inc.'s acceptance
of Inventory on consignment from Alpharma (Luxembourg) S.a.r.l. and Borrowers'
representing to Agent and Lenders in Borrowing Base Certificates, prior to July
25, 2006, that such consigned Inventory constituted Eligible Inventory. Each
Borrower represents and warrants that the Designated Defaults are the only
Defaults or Events of Default that exist under the Loan Agreement and the other
Loan Documents as of the date hereof. Each Borrower further represents and
warrants that such consigned Inventory is no longer being reported as Eligible
Inventory. Subject to Agent's and Lenders' receipt of a duly executed
counterpart of this letter agreement from Borrowers, Agent and Lenders hereby
waive the Designated Defaults in existence on the date hereof. In no event shall
such waiver be deemed to constitute a waiver of (a) any Default or Event of
Default other than the Designated Defaults in existence on the date of this
Amendment or (b) Borrower's obligation to comply with all of the terms and
conditions of the Loan Agreement and the other Loan Documents from and after the
date hereof. Notwithstanding any prior, temporary mutual disregard of the terms
of any contracts between the parties, each Borrower hereby agrees that it shall
be required strictly to comply with all of the terms of the Loan Documents on
and after the date hereof.



2.    Amendment to Loan Agreement. The Loan Agreement is hereby amended by
deleting Section 8.3.3 of the Loan Agreement and by substituting in lieu thereof
the following:



8.3.3.    Acquisitions and Sale of Inventory. No Borrower shall acquire or
accept any Inventory on consignment or approval and will use all reasonable
efforts to insure that all Inventory that is produced in the United States of
America will be produced in accordance with the FLSA. Notwithstanding the
foregoing, Borrowers shall be allowed to accept Inventory on consignment from
Foreign Subsidiaries; provided, however, in no event shall such consigned
Inventory, or any Accounts generated from the sale thereof, constitute Eligible
Inventory or Eligible Accounts.



3.   Miscellaneous.

Each Borrower hereby: (i) ratifies and reaffirms the Obligations, each of the
Loan Documents and all of such Borrower's covenants, duties, indebtedness and
liabilities under the Loan Documents; (ii) acknowledges and stipulates that (a)
the Loan Agreement and the other Loan Documents executed by such Borrower are
legal, valid and binding obligations of such Borrower that are enforceable
against such Borrower in accordance with the terms thereof, (b) all of the
Obligations are owing and payable without defense, offset or counterclaim (and
to the extent there exists any such defense, offset or counterclaim on the date
hereof, the same is hereby waived by such Borrower) and (c) the security
interests and Liens granted by such Borrower in favor of Agent are duly
perfected, first priority security interests and Liens; (iii) represents and
warrants to Agent and Lenders, to induce Agent and Lenders to enter into this
letter agreement, that (a) no Default or Event of Default exists on the date
hereof except for the Designated Defaults, (b) the execution, delivery and
performance of this letter agreement have been duly authorized by all requisite
corporate action on the part of such Borrower, (c) this letter agreement has
been duly executed and delivered by such Borrower and (d) all of the
representations and warranties made by such Borrower in the Loan Agreement are
true and correct on and as of the date hereof; (iv) agrees that, upon the
effectiveness of this letter agreement, each reference in the Loan Agreement to
"this Agreement," "hereunder," or words of like import shall mean and be a
reference to the Loan Agreement, as amended by this letter agreement; (v) agrees
that this letter agreement shall be part of the Loan Agreement and a breach of
any representation, warranty or covenant herein shall constitute an Event of
Default; (vi) agrees that this letter agreement shall be governed by and
construed in accordance with the internal laws of the State of New York; (vii)
agrees that this letter agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns; (viii) agrees
that, except as otherwise expressly provided in this letter agreement, nothing
herein shall be deemed to amend or modify any provision of the Loan Agreement or
any of the other Loan Documents, each of which shall remain in full force and
effect; (ix) agrees that this letter agreement is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect; (x) agrees
that this letter agreement may be executed in any number of counterparts and by
different parties to this letter agreement on separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement; (xi) agrees that any signature
delivered by a party by facsimile transmission shall be deemed to be an original
signature hereto; (xii) agrees to take such further actions as Agent and Lenders
shall reasonably request from time to time in connection herewith to evidence or
give effect to the amendments set forth herein or any of the transactions
contemplated hereby; and (xiii) agrees that section titles and references used
in this letter agreement shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreements among the parties hereto.
To the fullest extent permitted by Applicable Law, the parties hereto each
hereby waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this letter agreement.





 

[Signatures commence on following page]





The parties hereto have caused this letter agreement to be duly executed under
seal and delivered by their respective duly authorized officers on the date
first written above.





Very truly yours,

BANK OF AMERICA, N.A.

, as Agent and Lender





By:  /s/ John Olsen

Title:  Vice President

DNB NOR BANK ASA

, as Lender





By: /s/ Philip F. Kurpiewski

Title: Senior Vice President



By: /s/ Alfred C. Jones III



Title: Senior Vice President

PNC BANK, NATIONAL ASSOCIATION



By: /s/ Patrick McConnell



Title: Vice President



ALPHARMA INC.



By: /s/ Matthew T. Farrell

Title: Executive Vice President, Finance

& Chief Financial Officer



[CORPORATE SEAL]



 

 

ALPHARMA OPERATING CORPORATION

By: /s/ Matthew T. Farrell

Title: President



[CORPORATE SEAL]



 

 

ALPHARMA U.S. INC.

By: /s/ Matthew T. Farrell

Title: President



[CORPORATE SEAL]



 

 

ALPHARMA EURO HOLDINGS INC.

By: /s/ Christopher Towner

Title: Secretary



[CORPORATE SEAL]



 

ALPHARMA (BERMUDA) INC.

By: /s/ Christopher Towner

Title: Secretary



[CORPORATE SEAL]



 

 

ALPHARMA USHP INC.

By: /s/ Christopher Towner

Title: Secretary



[CORPORATE SEAL]



 

 

ALPHARMA ANIMAL HEALTH COMPANY

By: /s/ Jeffrey S. Campbell

Title: Vice President & Treasurer



[CORPORATE SEAL]



 

 

MIKJAN CORPORATION

By: /s/ Matthew T. Farrell

Title: President & Chief Executive Officer



[CORPORATE SEAL]



 

ALPHARMA HOLDINGS INC.

By: /s/ Christopher Towner

Title: Secretary



[CORPORATE SEAL]



 

ALPHARMA PHARMACEUTICALS INC.

By: /s/ Christopher Towner

Title: Secretary



[CORPORATE SEAL]



 

 

PUREPAC PHARMACEUTICAL HOLDINGS, INC.

By: /s/ Matthew T. Farrell

Title: President & Chief Executive Officer



[CORPORATE SEAL]



 

 

ALPHARMA BRANDED PRODUCTS DIVISION INC.

By: /s/ Ronald Warnerr

Title: President & Chief Executive Officer



[CORPORATE SEAL]



BARRE PARENT CORPORATION

By: /s/ Matthew T. Farrell

Title: President & Chief Executive Officer



[CORPORATE SEAL]



 

 

ALPHARMA INVESTMENT INC.

By: /s/ Matthew T. Farrell

Title: President & Chief Executive Officer





[CORPORATE SEAL]